Filed 10/15/13 P. v. Gomez CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H038711
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. SSC110253)

         v.

ARMANDO LOPEZ GOMEZ,

         Defendant and Appellant.



         Defendant Armando Lopez Gomez pleaded no contest to possessing
methamphetamine for sale (Health & Saf. Code, § 11378). He was placed on probation
for three years, with various terms and conditions. On appeal, defendant contends that a
probation condition regarding weapons possession is unconstitutionally vague and
requires modification.
         We will modify the challenged probation condition.
                                                 BACKGROUND1 
         On October 8, 2011, King City police officers executed a search warrant at a
residence where they had suspected drug transactions were occurring. Officers contacted
and arrested defendant in front of the residence as he was about to enter the premises.



         1
             The factual background is based on the probation report.
During the search, officers found methamphetamine, cocaine, packaging materials, and
$631 in cash. Defendant admitted to selling methamphetamine at the residence.
       In March 2012, the District Attorney filed an information charging defendant with
possession of cocaine for sale (Health & Saf. Code, § 11351; count 1) and possession of
methamphetamine for sale (Health & Saf. Code, § 11378; count 2). Defendant pleaded
no contest to count 2, on the condition that he receive probation. The trial court
suspended imposition of sentence and placed defendant on probation for three years, with
various terms and conditions.
                                       DISCUSSION
       In placing defendant on probation, the trial court imposed the following condition:
“Not possess, receive or transport any firearm, ammunition or any deadly or dangerous
weapon. Immediately surrender any firearms or ammunition you own or possess to law
enforcement (P.C. § 12021).”
       Defendant contends that the above probation condition is unconstitutionally vague,
in violation of his federal constitutional right to due process, because it does not include a
knowledge requirement.
       Since probation conditions that implicate constitutional rights must be narrowly
drawn, the knowledge requirement in some probation conditions “should not be left to
implication.” (People v. Garcia (1993) 19 Cal. App. 4th 97, 102.) Absent a requirement
that the defendant knows he or she is disobeying the condition, the defendant is
vulnerable, and unfairly so, to punishment for unwitting violations of it. (See People v.
Lopez (1998) 66 Cal. App. 4th 615, 628-629.) An appellate court is empowered to modify
a probation condition in order to render it constitutional. (In re Sheena K. (2007) 40
Cal. 4th 875, 892.)
       In People v. Kim (2011) 193 Cal. App. 4th 836 (Kim), this court declined to
modify a probation condition regarding weapons possession. In Kim, the probation
condition provided, “ ‘You shall not own, possess, have within your custody or control

                                              2
any firearm or ammunition for the rest of your life under Section[s] 12021 and
12316[, subdivision] (b)(1) of the Penal Code.’ ” (Id. at p. 840.) In declining to modify
the condition, this court explained that “where a probation condition implements statutory
provisions that apply to the probationer independent of the condition and does not
infringe on a constitutional right, it is not necessary to include in the condition an express
scienter requirement that is necessarily implied in the statute.” (Id. at p. 843.) Thus,
because the condition “explicitly reference[d] sections 12021 and 12316” and because
knowledge was required under those statutes, the probation condition did not need to be
modified to add an explicit knowledge requirement. (Id. at p. 846, fn. omitted.)
       With regard to the probation condition in this case prohibiting appellant from
possessing and receiving firearms, ammunition, and dangerous weapons, the rationale of
Kim is not entirely applicable. As defendant points out, the probation condition in this
case does not mirror the statutory provision in former Penal Code section 120212, which
prohibited a person convicted of a felony from possessing firearms. In this case,
defendant was not only prohibited from possessing any firearms, but also “any deadly or
dangerous weapon[s].” Furthermore, defendant was prohibited from transporting
weapons in addition to possessing and receiving them. Former section 12021 prohibits a
felon from possessing or receiving weapons, but it does not explicitly prohibit
transporting weapons. We will therefore modify the condition to include an explicit
knowledge requirement.
       Further modification of the signed minute order, which references former
section 12021, is required in this case. Former section 12021 was repealed operative
January 1, 2012. (See People v. Sanders (2012) 55 Cal. 4th 731, 734, fn. 2; Stats. 2010,
ch. 711, § 4.) The statute forbidding, among other things, a felon to be in possession of
a firearm is now contained in section 29800. (See People v. Correa (2012) 54 Cal. 4th
2
           All further statutory references are to the Penal Code unless otherwise indicated.

                                               3
331, 334, fn. 1; Stats. 2010, ch. 711, § 6, operative Jan. 1, 2012.) Accordingly, to avoid
any confusion, we will modify the weapons condition by deleting the reference to
section 12021 and replacing it with a reference to section 29800.
                                     DISPOSITION 
       The probation conditions regarding possession of weapons, as specified in the
trial court’s signed minute order regarding the June 19, 2012 proceedings, shall be
modified to state as follows: “Do not knowingly possess, receive, or transport any
firearms, ammunition or any deadly or dangerous weapons. Immediately surrender any
firearms or ammunition you own or possess to law enforcement. (Pen. Code, § 29800.)”
       As so modified the judgment (order of probation) is affirmed.


                                   ___________________________________________
                                   BAMATTRE-MANOUKIAN, J.




WE CONCUR:




__________________________
ELIA, ACTING P.J.




__________________________
MÁRQUEZ, J.




                                             4